Citation Nr: 1726416	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  17-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952 and from February 1955 to February 1958.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Evidence Intake Center in Newman Georgia.  Jurisdiction was transferred to the Regional Office (RO) in Detroit, Michigan. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A medical nexus has not been established between a current lung disability and an in-service incurrence.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he withdrew his hearing request.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Lung Disorder

At issue is whether the Veteran is entitled to service connection for a lung disorder.  The weight of the evidence indicates that the Veteran is not, because a medical nexus has not been established linking a current diagnosis of a lung disorder to an in-service incurrence.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran's service treatment records are silent for reports of or treatment for a lung disorder, and, at separation examinations at the conclusion of both of the Veteran's periods of service, his lungs and chest were both evaluated as normal.  

Thereafter, the record is silent until 2005 when, according to VA treatment records, the Veteran underwent a chest X-ray which was indicative of chronic pulmonary disease (COPD).  VA treatment records indicate that the Veteran continues to seek treatment for COPD to this day.  Additionally, VA treatment records indicate that the Veteran quit smoking in 2013, but had smoked approximately one pack a day for approximately 30 years (since approximately 1983).  In a June 2017 appellate brief, the Veteran's representative indicated that the Veteran presumably smoked since his periods of service.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a lung disorder.  The Veteran has been clearly diagnosed with a current lung disorder; namely COPD.  The Veteran's COPD, however, is not related to a period of service; as the evidence does not establish, or even suggest, an in-service incurrence or a medical nexus linking an in-service incurrence to the current diagnosis of COPD.  The Veteran's service treatment records do not contain a diagnosis or treatment for a lung disorder.  The Veteran's lungs and chest were both evaluated as normal in medical examination at the conclusion of both of the Veteran's periods of service.  The Veteran's earliest manifestation of COPD, memorialized in the evidence of record, does not occur until 2005, decades after the Veteran's periods of service in the 1950s.  During the intervening years between his periods of service and his diagnosis of COPD, the Veteran smoked one pack of cigarettes per day since at least as early as 1983.  Finally, there is no medical opinion of record establishing a medical nexus between an in-service incurrence and a current diagnosis of a lung disorder.
Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between a current diagnosis of a lung disorder and an in-service incurrence.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for lung disorder is denied.


ORDER

Service connection for a lung disorder is denied.


REMAND

The Veteran is seeking service connection for hearing loss and tinnitus.  While in the service, he was in the artillery.  As such, military noise exposure is conceded.  However, it is unclear whether the Veteran currently has either hearing loss or tinnitus and if so what the etiology.  The Board believes an examination with audiometric testing should be provided to investigate these questions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA audiological examination.  The examiner should determine whether the Veteran has hearing loss and/or tinnitus.  If so the examiner should answer the following questions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss that either began during or was otherwise caused by his military service?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's tinnitus either began during or was otherwise caused by his military service?  Why or why not?  It is noted that tinnitus was not noted to be present in a 2008 VA treatment record.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


